Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 03/22/22.  Applicant’s arguments with respect to claim(s) 21-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US. Pat. 10850629.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at the present claims and vice versa because the claims are obvious variations of each other, as indicated above.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 21-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US. Pat. 10399450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at the present claims and vice versa because the claims are obvious variations of each other, as indicated above.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 21-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US. Pat. 9987941.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at the present claims and vice versa because the claims are obvious variations of each other, as indicated above.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-42 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willett Kempton (US Pub. 2011/0202217).

As to claims 21, 29 and 36 the prior art teaches a system for electrically charging an electric or hybrid-electric vehicle, the system comprising: 

a vehicle charging station electrically connectable to a vehicle and operable to charge the vehicle using an electrical power, wherein the vehicle charging station is configured to receive the electrical power from a source of alternative electrical energy (see abstract, fig 1-3 paragraph 0025-0031 and background); 

and a control server communicatively coupled to the vehicle charging station and configured to communicatively couple to the source of alternative electrical energy, wherein the control server controls the vehicle charging station by issuing a charge control command to charge the vehicle such that a characteristic of the electrical power drawn by the vehicle charging station does not exceed a sum of a corresponding characteristic of an alternative electrical power generated by the source of alternative electrical energy plus a predetermined threshold (see fig 1-4 paragraph 0032-0042 and summary).

As to claims 22 and 30 the prior art teaches wherein the predetermined threshold is set by a user using a user interface (see fig 1-4 paragraph 0086-0090).

As to claims 23. 31 and 37, the prior art teaches wherein the characteristic of the electrical power drawn by the vehicle charging station is a measurement of the electrical power drawn by the vehicle charging station (see fig 2-5 paragraph 0088-0100). 

As to claims 24 and 38 the prior art teaches wherein the characteristic of the electrical power drawn by the vehicle charging station is a cost of the electrical power drawn by the vehicle charging station (See fig 1-4 paragraph 0045-0050). 

As to claims 25, 33 and 39 the prior art teaches wherein the characteristic of the electrical power drawn by the vehicle charging station is a carbon footprint of the electrical power drawn by the vehicle charging station (see fig 2-4 paragraph 0048-0052 and background.

As to claims 26 and 40 the prior art teaches wherein the source of alternative electrical energy comprises a photovoltaic panel (see fig 3-5 paragraph 0050-0054 and background).

As to claim 27, 34 and 41 the prior art teaches wherein the photovoltaic panel is electrically connected to a photovoltaic inverter and wherein the control server is communicatively coupled to the photovoltaic inverter (see fig 3-6 paragraph 0053-0058).
 
As to claim 28, 35 and 41, the prior art teaches wherein the source of the alternative electrical energy comprises a wind turbine (see fig 4-8 paragraph 0057-0062).

As to claim 42 the prior art teaches wherein the control computing device is to issue the one or more commands to charge the EV such that the characteristic of the electrical power drawn by the EVSE does not exceed, within a predetermined threshold, the corresponding characteristic of the alternative electrical power generated by the at least one source of alternative electrical energy (see fig 3-5 paragraph 0046-0056 and background).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851